DETAILED ACTION

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 22-23, 25-27, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan et al. (US 2015/0265845).

Regarding claim 1, Sullivan discloses a system to monitor therapeutic intervention at a rescue scene, wherein the system comprises a sensor (e.g. an accelerometer
) for measuring displacement (i.e. depth) of a chest compression, and displaying the parameters to the rescuer, on an analysis, storage, and display unit. See paragraphs 0064 and 0185-0186.

Regarding claims 2, 25, Sullivan discloses wherein the system assists with CPR in paragraph 0079.

Regarding claims 3 and 23, Sullivan discloses in paragraph 0064 wherein the depth and rate of CPR compressions is sensed, determined, and displayed as feedback or for analysis. Paragraph 0079 discloses wherein this data can be transmitted to a remote location. 

Regarding claim 4, Sullivan discloses wherein the sensors are in the middle of the sternum (i.e. at the compression point). See paragraph 0064 and note the position of monitoring device 180 over the center sternum. 

Regarding claims 5, 22, Sullivan discloses a telemetry system on the device. See paragraph 0079.

Regarding claim 6, Sullivan discloses wherein the device senses acceleration in paragraph 0064. 

Regarding claims 26-27, Sullivan discloses the detection and display of blood flow with use of a pulse oximeter in paragraph 0061.

Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hogue et al. (US 2018/0102190). 

Regarding claim 29, Hogue discloses a system which monitors and collects medical therapeutic information from devices and human sources, and analyzes the data to determine optimal treatment plans based on the previous outcomes. See paragraphs 0008-0009.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 16, 19, 20-21, 24, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 2015/0265845) in view of Hogue et al. (US 2018/0102190). 

Regarding claims 7, 20-21, 24, Sullivan does not disclose wherein the performance is recorded in a signature file, and uploaded, stored, and compared to a previous signature for feedback. However, this manner of performance evaluation is well-established, as is disclosed by Hogue in paragraphs 0008 and 0081. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, in order to provide helpful feedback. 

Regarding claim 8, Sullivan discloses a pulse oximeter for oxygen saturation monitoring. See paragraph 0061. 

Regarding claim 9, Sullivan discloses an ECG signal which is sensed, and displayed for monitoring. See paragraph 0061.

Regarding claims 10 and 16. Sullivan discloses wherein the system can use microphones and sound sensors to record “breathing sounds” in paragraph 0061.

Regarding claim 19, Sullivan discloses a flow sensor placed accordingly. See paragraph 0061.

Regarding claims 30-31, Hogue doesn’t disclose the claimed CPR sensors and detection. However, these are established with regard to medical systems, as is disclosed by Sullivan in paragraph 0064. It would have been obvious to one of ordinary skill in the art to consider such systems with the Hogue scheme in order to provide medical assistance and feedback to rescue personnel. 



Claims 11-12, 14-15, 18, 28, are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 2015/0265845) in view of Hogue et al. (US 2018/0102190) and Kaufman et al. (US 2017/0273864). 

Regarding claims 11 and 18, Sullivan makes little mention about body form for a rescuer. However, monitoring of such is established with regard to rescue systems, as is established by the system of Kaufman in paragraphs 0005 and 0015-0016. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to 

Regarding claim 12, Sullivan discloses a flow sensor placed accordingly. See paragraph 0061.

Regarding claim 14, see the rejection of claim 7.  

Regarding claim 15, Hogue discloses data-mining to determine successful and unsuccessful treatment outcomes, wherein the characteristics are stored and utilized for feedback. See paragraph 0081. The use of such a system would be obvious as described above with regard Hogue and claim 7.  

Regarding claim 28, all of the limitations are rejected as described with regard to claim 7. Kaufman further discloses comparing performances of rescuers with signature files, and providing feedback based thereon. See paragraphs 0014-0015 (the images could be a stored reference signature file). The use of such a concept with Sullivan would be obvious as described above with reference to Kaufman and claim 11. 





Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 2015/0265845) in view of Hogue et al. (US 2018/0102190) and Kaufman et al. (US 2017/0273864) and Addison et al. (US 10,426,695). 

Regarding claim 13, Sullivan discloses detecting blood flow, but does not disclose plethysmographic sensors. However, this is well-established, as is disclosed by Addison in col. 3: 36-44. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Sullivan system, in order to provide helpful feedback.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 2015/0265845) in view of Hogue et al. (US 2018/0102190) and Shavit (US 2017/0368413).

Regarding claim 17, Sullivan discloses accelerometers in paragraph 0061, but does not explicitly disclose gyros. However, the use of gyros for acceleration detection is established, as is disclosed by the system of Shavit in paragraph 0151. It would have been obvious to consider gyros with the accelerometers of Sullivan in order to provide accurate sensing.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814.  The examiner can normally be reached on Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715